EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Michael Messina (Reg#33424) on August 4, 2022.
3.	The application has been amended as follows: 

	CANCELLED CLAIMS 12-14.

4.	Claims 12-14 are identical to claims 7-8, respectively, and have been cancelled as being duplicative claims.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 7-11 and 15 are distinguishable over the prior art.  As per claim 1, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least a muscle activity estimation unit for estimating whether a main working muscle of a lower limb of a human body which is an activity subject is a single articular muscle or a bilateral muscle on the basis of a driving condition and the reaction force setting unit which corrects the main advancement characteristics in a direction of decreasing a reaction force when a main working muscle which is the activity subject is estimated to be a single articular muscle, and corrects the main advancement characteristics in a direction of increasing a reaction force when a main working muscle is estimated to be a bilateral muscle.  Dependent claims 2-4, 7-11 and 15 are distinguishable for at least the same reasons.  Although Takeda (JP2016-000581) discusses in paragraphs [0033-0034] examining joint viscoelasticity of a foot during operation of an accelerator pedal, this appears to have been done under experimental conditions to lead to a recognition of the influence of joint viscoelasticity in operating an accelerator pedal with the foot.  There does not appear to be any description or suggestion of estimating whether a main working muscle of a lower limb of a human body which is an activity subject is a single articular muscle or a bilateral muscle on the basis of a driving condition and correcting main advancement characteristics in a direction of decreasing a reaction force when a main working muscle which is the activity subject is estimated to be a single articular muscle, and correcting the main advancement characteristics in a direction of increasing a reaction force when a main working muscle is estimated to be a bilateral muscle
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL COMMENTS
 6.	A corrected copy of the PTO-892 (mailed 2/17/22) is attached hereto which deletes documents already made of record by the IDS filed 6/6/19 and 11/29/19.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The document provides general background information.
● Kiguchi et al. (ANKLE MUSCLE SYNERGIES FOR SMOOTH PEDAL OPERATION UNDER VARIOUS LOWER-LIMB POSTURE)- discusses experiments of accelerator pedal operation to evaluate muscle synergies for the ankle plantar flexion motion (i.e., the pedal operation motion) in the driving position. The experimental results suggest that the muscle activity level of gastrocnemius (biarticular muscle) varies with respect the knee joint angle, and smooth pedal operation is realized by the appropriate muscle synergies (Figure 1).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661